DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2020109545644, filed on 03/05/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are directed to abstract idea without significantly more. 
Regarding to claim 1:
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “a ship cabin loading capacity measurement method, characterized in that, comprising: Optimizing the point cloud measurement data according to a predetermined point cloud data processing law, and generating optimized point cloud data of the ship cabin; and Calculating point cloud data of the ship cabin with a predetermined loading capacity calculation law” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification, Applicant discloses using K-d algorithm to optimize the cloud point data and other formulas described in disclosure to perform calculation on point cloud data.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“Acquiring point cloud measurement data of the ship cabin; getting loading capacity data of the ship cabin” is conventional step required for data gathering for in order to carry out the algorithm and obtaining result data of the calculation.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element 
“Acquiring point cloud measurement data of the ship cabin; getting loading capacity data of the ship cabin” is conventional step required for data gathering for in order to carry out the algorithm and obtaining result data of the calculation.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Regarding to claim 2, Applicant recites “Obtaining a plurality of point cloud registration measurement datasets of the ship cabin; and conducting point cloud alignment to the plurality of point cloud registration measurement datasets according to point cloud registration measurement data pairs of a plurality of identifiers, and generating the point cloud measurement data of the ship cabin”.
“Obtaining a plurality of point cloud registration measurement datasets of the ship cabin”, in step 2A prong 2 and 2B, is conventional step required for data gathering for in order to carry out the algorithm and obtaining result data of the calculation.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
“Conducting point cloud alignment to the plurality of point cloud registration measurement datasets according to point cloud registration measurement data pairs of a plurality of identifiers, and generating the point cloud measurement data of the ship cabin” further extends the abstract idea of mathematical concept.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 2 is not patent eligible under 35 USC 101.
Regarding to claim 3, Applicant recites “concatenating the plurality of point cloud registration measurement datasets according to the point cloud registration measurement data pairs of the plurality of identifiers and generating the point cloud measurement data of the ship cabin comprises: Determining a first point cloud registration measurement dataset and a second point cloud registration measurement dataset to be concatenated;  Determining rigid transformation parameters that make average distance to the plurality of identifiers in corresponding point cloud registration measurement datasets the least according to least squares algorithm; the rigid transformation parameters comprise a rotation parameter and a translation parameter; Transforming the first point cloud registration measurement dataset with the rotation parameter and the translation parameter, and generating transformed point cloud registration measurement dataset; Checking whether the transformed point cloud registration measurement dataset and the second point cloud registration measurement dataset satisfy a predetermined termination condition; when judging that the predetermined termination condition is not satisfied, setting the transformed point cloud registration measurement dataset to be the first point cloud registration measurement dataset and returning to determining rigid transformation parameters that make average distance to the plurality of identifiers in corresponding point cloud registration measurement datasets the least according to least squares algorithm step; and When judging that the predetermined termination condition is satisfied, concatenating the transformed point cloud registration measurement dataset and the second point cloud registration measurement dataset”.  The claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself. Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 3 is not patent eligible under 35 USC 101.
Regarding to claim 4, Applicant recites “optimizing the point cloud measurement data with the predetermined point cloud data processing law and generating the optimized point cloud data of the ship cabin, comprising following steps: De-noising the point cloud measurement data with K-dimensional tree algorithm, and obtaining de-noised point cloud measurement data; Compressing the de-noised point cloud measurement data with a predetermined sharp feature culling algorithm, and generating compressed point cloud data of the ship cabin; and Modifying the compressed point cloud data of the ship cabin for longitudinal and transverse inclinations with a predetermined longitudinal and transverse inclination modification algorithm, and generating the optimized point cloud data of the ship cabin”.  The claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 4 is not patent eligible under 35 USC 101.
Regarding to claim 5, Applicant recites “Choosing a plurality of points of continuity in a cross section; Determining directional vectors formed by neighboring points of continuity; Determining angular deviation between neighboring directional vectors; Judging whether the angular deviation is bigger than a predetermined threshold; and When judging the angular deviation is not bigger than the predetermined threshold, deleting all joining points of the neighboring directional vectors.” The claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 5 is not patent eligible under 35 USC 101.
Regarding to claim 6, Applicant recites “conducting a longitudinal and transverse inclination modification to the point cloud data of the ship cabin with a predetermined longitudinal and transverse inclination modification algorithm, comprises following steps; Generating a longitudinal and transverse inclination modification matrix with the longitudinal angle and the transverse angle; and Conducting a longitudinal and transverse inclination to the point cloud data of the ship cabin according to the predetermined longitudinal and transverse inclination modification matrix, and generating the optimized point cloud data of the ship cabin”.  
“Obtaining a longitudinal inclining angle and a transverse inclining angle of the ship cabin when floating on even keel and inclined keel”, in step 2A prong 2 and 2B, is conventional step required for data gathering for in order to carry out the algorithm and obtaining result data of the calculation.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
“Conducting a longitudinal and transverse inclination modification to the point cloud data of the ship cabin with a predetermined longitudinal and transverse inclination modification algorithm, comprises following steps; Generating a longitudinal and transverse inclination modification matrix with the longitudinal angle and the transverse angle; and Conducting a longitudinal and transverse inclination to the point cloud data of the ship cabin according to the predetermined longitudinal and transverse inclination modification matrix, and generating the optimized point cloud data of the ship cabin”, further extends the abstract idea of mathematical concept.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 6 is not patent eligible under 35 USC 101.
Regarding to claim 7, Applicant recites “calculating the point cloud data of the ship cabin with a predetermined loading capacity calculation rule, comprises following steps: Segmenting the point cloud data of the ship cabin into a plurality of frustum point cloud datasets according to a predetermined step-length; Sorting the plurality of frustum point cloud datasets according to ant colony algorithm, and obtaining point cloud datasets of cross sections; Calculating areas of point cloud datasets of the cross sections according to a triangle area calculation method based on element differentiation and getting areas of the cross sections; Calculating volume of frustums according to the areas of the cross sections and the predetermined step-length; and Summating volumes of the plurality of frustums, and get the loading capacity data of the ship cabin” The claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 7 is not patent eligible under 35 USC 101.
Regarding to claim 8:
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “for optimizing the point cloud measurement data with a predetermined point cloud data processing rule and generating optimized point cloud data of the ship cabin; and  for calculating point cloud data of the ship cabin with a predetermined loading capacity calculation rule” has Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  In the specification, Applicant discloses using K-d algorithm to optimize the cloud point data and other formulas described in disclosure to perform calculation on point cloud data.  The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  Therefore, the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements:
“For acquiring point cloud measurement data of the ship cabin; getting loading capacity data of the ship cabin” is conventional step required for data gathering for in order to carry out the algorithm and obtaining result data of the calculation.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g))
“A ship cabin loading capacity measurement apparatus, a point cloud measurement data acquisition unit, a point cloud measurement data modification unit, a ship cabin point cloud model calculation unit,  ” is merely using computer as a tool to perform abstract idea. (MPEP 2106.05(f)
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed about with respect to integration of the abstract idea into a practical application, the additional element 
“Acquiring point cloud measurement data of the ship cabin; getting loading capacity data of the ship cabin” is conventional step required for data gathering for in order to carry out the algorithm and obtaining result data of the calculation.  This additional element adds insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05(g)).
“A ship cabin loading capacity measurement apparatus, a point cloud measurement data acquisition unit, a point cloud measurement data modification unit, a ship cabin point cloud model calculation unit,  ” is merely using computer as a tool to perform abstract idea. (MPEP 2106.05(f)
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 8 is not patent eligible under 35 USC 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A point cloud measurement data acquisition unit for acquiring point, A point cloud measurement data modification unit for optimizing, a ship cabin point cloud model calculation unit for calculating” in claim 8.
“A point cloud measurement data acquisition unit”  can be a lidar equipment as described in paragraph [00100] 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “A point cloud measurement data modification unit for optimizing, a ship cabin point cloud model calculation unit for calculating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
	The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed functions of optimizing cloud the point cloud measurement data, and calculating point cloud data.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the calculation. The specification does not provide sufficient details such that one of ordinary skill in the art would understand filter structure or structures perform(s) the claimed function.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1 - A ship cabin loading capacity measurement method
Claim 2 - The ship cabin loading capacity measurement method according to claim 1, [[characterized in that,]] wherein an acquisition method of the point cloud measurement data of the ship cabin comprises:
Claim 3 - The ship cabin loading capacity measurement method according to claim 2, [[characterized in that,]] wherein concatenating the plurality of point cloud registration measurement datasets according to the point cloud registration measurement data pairs of the plurality of identifiers and generating the point cloud measurement data of the ship cabin comprises
Claim 4 - The ship cabin loading capacity measurement method according to claim 1, [[characterized in that,]] wherein optimizing the point cloud measurement data with the predetermined point cloud data processing law and generating the optimized point cloud data of the ship cabin, comprising following steps:
Claim 5 - The ship cabin loading capacity measurement method according to claim 4, [[characterized in that,]] wherein compressing the de-noised point cloud measurement data with the predetermined sharp feature culling algorithm, comprising following steps:
Claim 6 - The ship cabin loading capacity measurement method according to claim 4, [[characterized in that,]] wherein conducting a longitudinal and transverse inclination modification to the point cloud data of the ship cabin with a predetermined longitudinal and transverse inclination modification algorithm, comprises following steps:
Claim 7 - The ship cabin loading capacity measurement method according to claim 1, [[characterized in that,]] wherein calculating the point cloud data of the ship cabin with a predetermined loading capacity calculation rule, comprises following steps:
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (CN 110118526.
Regarding to claim 1, Xiao teaches A ship cabin loading capacity measurement method, characterized in that, comprising: (Abstract)
Acquiring point cloud measurement data of the ship cabin; (Page 2 line 52 thru page 3 Line 3 – Step 1-3, Lines 42-57-  Obtaining full ship point cloud using 3D laser scanner)
Optimizing the point cloud measurement data according to a predetermined point cloud data processing law, (Page 3 lines 5-10, step 4 thru 4.2, page 4 line 1-25 – optimizing point cloud data to reduce error)
generating optimized point cloud data of the ship cabin; (Page 3 lines 12-16 step 5 – obtaining ship cloud data after optimization) 
Calculating point cloud data of the ship cabin with a predetermined loading capacity calculation law, and getting loading capacity data of the ship cabin (Page 3 lines 18-20 - Automatically calculate the ship's sand load volume automatically: Calculate the volume of the ship's sand transport volume based on the elevation difference of the airborne hull and the full-load hull three-dimensional ship data model)
Regarding to claim 8, Xiao teaches a ship cabin loading capacity measurement apparatus, characterized in that, comprising (Abstract)
A point cloud measurement data acquisition unit (page 2 line 52-53 – 3D laser scanner), for acquiring point cloud measurement data of the ship cabin; (Page 2 line 52 thru page 3 Line 3 – Step 1-3, Lines 42-57-  Obtaining full ship point cloud using 3D laser scanner)
A point cloud measurement data modification unit, for optimizing the point cloud measurement data with a predetermined point cloud data processing rule (Page 3 lines 5-10, step 4 thru 4.2, page 4 line 1-25 – optimizing point cloud data to reduce error)
generating optimized point cloud data of the ship cabin; (Page 3 lines 12-16 step 5 – obtaining ship cloud data after optimization)
A ship cabin point cloud model calculation unit, for calculating point cloud data of the ship cabin with a predetermined loading capacity calculation rule and getting loading capacity data of the ship cabin (Page 3 lines 18-20 - Automatically calculate the ship's sand load volume automatically: Calculate the volume of the ship's sand transport volume based on the elevation difference of the airborne hull and the full-load hull three-dimensional ship data model)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 110118526 as applied to claim 1 above, and further in view of He (An Iterative Closest Point Algorithm for registration of 3D Laser scanner Point clouds with Geometric feature).
Regarding to claim 2, Xiao teaches the ship cabin loading capacity measurement method according to claim 1, characterized in that, an acquisition method of the point cloud measurement data of the ship cabin comprises
Obtaining a plurality of point cloud registration measurement datasets of the ship cabin;  (Page 3 lines 12-16 step 5 – obtaining ship cloud data after optimization)
Xiao fails to teaches conducting point cloud alignment to the plurality of point cloud registration measurement datasets according to point cloud registration measurement data pairs of a plurality of identifiers, and generating the point cloud measurement data of the ship cabin.
He teaches conducting point cloud alignment to the plurality of point cloud registration measurement datasets according to point cloud registration measurement data pairs of a plurality of identifiers, and generating the point cloud measurement data of the ship cabin (chapter 2. ICP Algorithm, 4. ICP using geometric feature – using ICP algorithm to conduct cloud alignment and reduce error while generate point cloud data).
Both references of Xiao and He disclose a method of using ICP to reduce point cloud error during generating point cloud data from data obtaining from 3D laser scanner.  A person of ordinary skill in art before the effective filling date of the claimed invention would have recognized that the ICP algorithm of He could have been substituted for the ICP algorithm of Xiao reference because both ICP algorithm serve the purpose of reducing error during generating point cloud data.  Therefore, it would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to substitute the ICP algorithm of reference He for the ICP algorithm of Xiao to yield a predictable result of generating point cloud data with less errors.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 110118526 as applied to claim 1 above, and further in view of He (An Iterative Closest Point Algorithm for registration of 3D Laser scanner Point clouds with Geometric feature)
Regarding to claim 8, Xiao teaches a ship cabin loading capacity measurement apparatus, characterized in that, comprising (Abstract)
A point cloud measurement data acquisition unit (page 2 line 52-53 – 3D laser scanner), for acquiring point cloud measurement data of the ship cabin; (Page 2 line 52 thru page 3 Line 3 – Step 1-3, Lines 42-57-  Obtaining full ship point cloud using 3D laser scanner)
A point cloud measurement data modification unit, for optimizing the point cloud measurement data with a predetermined point cloud data processing rule (Page 3 lines 5-10, step 4 thru 4.2, page 4 line 1-25 – optimizing point cloud data to reduce error)
generating optimized point cloud data of the ship cabin; (Page 3 lines 12-16 step 5 – obtaining ship cloud data after optimization)
A ship cabin point cloud model calculation unit, for calculating point cloud data of the ship cabin with a predetermined loading capacity calculation rule and getting loading capacity data of the ship cabin (Page 3 lines 18-20 - Automatically calculate the ship's sand load volume automatically: Calculate the volume of the ship's sand transport volume based on the elevation difference of the airborne hull and the full-load hull three-dimensional ship data model)
Xiao fails to teach a point cloud measurement data modification unit and a ship cabin point cloud model calculation unit.
Sundheimer teaches
a point cloud measurement data modification unit (Fig.1A Analysis Module 210, ¶0097)) and a ship cabin point cloud model calculation unit (Fig.1 Calculate Module 212, ¶0097).
It would have been obvious to ordinary skill in the art before the effective filling data of claimed invention to have modified the invention of Xiao to include the teaching of Sundheimer.  Sundheimer provides a computer structure to collecting point cloud data through 3D scanner, process the collected and calculate the volume as required by claimed invention.

Allowable Subject Matter
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 USC 101 and 112(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“The automatic measurement system of large vertical storage tank volume based on 3D laser scanning principle”, Huadong teaches acquiring point cloud measurement data of the tank; (¶ Working principal of 3D laser scanning system), optimizing the point cloud measurement data according to a predetermined point cloud data processing law, (¶ Key algorithm of point data for a vertical tank); calculating point cloud data and getting loading capacity data of the ship cabin (¶ Vertical tank volume calculation method based on 3D laser scanning principle.
US 2019/0147245 – Qi discloses segmenting the point cloud data of the ship cabin into a plurality of frustum point cloud datasets; sorting the plurality of frustum point cloud datasets and obtaining point cloud datasets of cross sections;
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claims 3, the prior art does not teach or suggest the claimed invention having “Checking whether the transformed point cloud registration measurement dataset and the second point cloud registration measurement dataset satisfy a predetermined termination condition; when judging that the predetermined termination condition is not satisfied, setting the transformed point cloud registration measurement dataset to be the first point cloud registration measurement dataset and returning to determining rigid transformation parameters that make average distance to the plurality of identifiers in corresponding point cloud registration measurement datasets the least according to least squares algorithm step; and When judging that the predetermined termination condition is satisfied, concatenating the transformed point cloud registration measurement dataset and the second point cloud registration measurement dataset”, and a combination of other limitations thereof as recited in the claims.
Regarding to claims 4, the prior art does not teach or suggest the claimed invention having “Compressing the de-noised point cloud measurement data with a predetermined sharp feature culling algorithm, and generating compressed point cloud data of the ship cabin; and Modifying the compressed point cloud data of the ship cabin for longitudinal and transverse inclinations with a predetermined longitudinal and transverse inclination modification algorithm, and generating the optimized point cloud data of the ship cabin”, and a combination of other limitations thereof as recited in the claims.
Regarding to claims 5-6, the claims have been found allowable due to their dependencies to claim 4 above.
Regarding to claim 7, the prior art does not teach or suggest the claimed invention having “Calculating areas of point cloud datasets of the cross sections according to a triangle area calculation method based on element differentiation and getting areas of the cross sections; Calculating volume of frustums according to the areas of the cross sections and the predetermined step-length; and Summating volumes of the plurality of frustums, and get the loading capacity data of the ship cabin”, and a combination of other limitations thereof as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2857                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857